POWELL, Presiding Judge.
Mrs. Clara Alexander was charged by an information filed in the Court of Common Pleas of Tulsa County with the unlawful sale of intoxicating liquor, was tried before a jury, found guilty, and her punishment fixed by the jury at a fine of $50 and confinement in the county jail for 30 days.
Petition in error and case made were filed in this court on the 25th day of February, 1954, and under Rule 6 of this court, 22 O.S;A. c. IS, Appendix, a brief was due to be filed not later than March 25th, unless extension of time should be granted. Rule 6 further provides:
' “In- misdemeanor cases where no brief is filed by plaintiff in error within' thirty days after filing his petition in error, and no extension of time to-file brief is grantedj the Court may summarily submit the cause without notice to the counsel for plaintiff in error, for decision and without placing the case on the docket for oral argument as provided under Rule 9.”
The above rule was not invoked. It should have been. The case was placed on the docket, in order, for oral argumént on September 29, 1954. , No one appeared. We have nevertheless carefully read the petition in error and the record presented.' We discover no tenable defense. The judgment appealed from is affirmed. See Section 47, Chapter 15, SL.1953, p. 56; Tit. 20 O.S.A. §47.
JONES and BRETT, JJ., concur.